—Order of disposition, Family Court, Bronx County (Maureen McLeod, J.), entered on or about February 19, 2002, which, upon a fact-finding determination of permanent neglect, terminated respondent’s parental rights with respect to the subject child, and awarded custody and guardianship of the child to petitioner agency and the Commissioner of Social Services of the City of New York for the purpose of adoption, unanimously affirmed, without costs.
Clear and convincing evidence established that respondent permanently neglected the subject child by failing during the statutorily relevant time period to maintain contact with her or to plan for her future (see Social Services Law § 384-b [7] [a]; Matter of Star Leslie W., 63 NY2d 136, 142-143 [1984]). That respondent was incarcerated did not relieve him of his obligation to maintain contact with his child (see Matter of Delores B., 141 AD2d 100, 105-106 [1988], affd 74 NY2d 77 [1989]), and in view of respondent’s failure for a period in excess of six months to keep the agency apprised of his whereabouts, the agency’s obligation to exercise diligent efforts to encourage and strengthen the parental relationship was excused (see Social Services Law § 384-b [7] [e]; see also Matter of Tiffany A., 295 AD2d 288 [2002]). The court’s determination that termination of respondent’s parental rights so as to facilitate the adoptive process would be in the child’s best interest was supported by the requisite preponderance of the evidence (see Matter of Marquis M., 304 AD2d 399 [2003]). There exists no basis to conclude that a suspended judgment would serve the child’s interests in any way. Concur — Buckley, P.J., Mazzarelli, Saxe, Williams and Marlow, JJ.